HAYS, Circuit Judge.
The plaintiff moved for a preliminary injunction requiring certain procedures to be followed in a union election which was to be held on June 17, 1963. The district court denied the motion. Both the district court and this court denied motions to stay the election until the appeal from the denial of the preliminary injunction could be heard and decided. The election was held on June 17. It is clear that the appeal from the denial of a preliminary injunction is moot and must be dismissed.
In addition to denying the motion for a preliminary injunction the district court dismissed plaintiff’s complaint and plaintiff also appeals from that action.
*930The complaint states two claims for relief, both assertedly based upon the Labor-Management Reporting and Disclosure Act of 1959, 29 U.S.C. § 401ff (Supp. IV 1959-62). The first claim alleges, in effect, that plaintiff was wrongfully and improperly disciplined by the District Council of the union and seeks damages and an injunction against the Council and its officials. The second claim alleges a number of irregularities in union elections and seeks an injunction restraining the local union and defendant Giunta from committing certain enumerated “electoral abuses.”
Apparently defendant made no motion to dismiss the complaint. However, the district court dismissed the complaint in its entirety, giving the plaintiff leave to file an amended complaint setting forth the claim of improper discipline. The only reason given by the court for dismissing this claim was that the complaint was not clear as to which allegations referred to this claim and which to the second claim. The court was in error in dismissing the complaint on this ground. 2 Moore, Federal Practice 1 12.08, at 2245-6 (2d ed. 1962). See Fed.R.Civ.P. 12(e).
The claim as to “electoral abuses” was dismissed on the ground that the Labor-Management Reporting and Disclosure Act gave the federal district courts no jurisdiction over such a claim. We agree that this claim fails to state grounds for relief under that Act and therefore affirm the order dismissing it.
The theory of the plaintiff is that Sections 101(a) (1), 29 U.S.C. § 411(a) (1) (Supp. IV 1959-62), and 102, 29 U.S.C. § 412 (Supp. IV 1959-62), provide the basis for the remedy he seeks. Section 101(a) (1) provides in pertinent part only that “Every member of a labor organization shall have equal rights and privileges within such organization * * to vote in elections * * *.”
The plaintiff has not been denied the right to vote and makes no claim based on any such denial. But he would have us construe the language of the statute as granting authority to the federal courts to control and direct the entire conduct of union elections on the theory that the right to vote is a right to east an “effective” vote, and that a vote cannot be effective unless the election is properly conducted in all its aspects. Thus the abuses which the plaintiff would have us correct under the authority of Section 101(a) (1) are, as listed in his prayer for relief:
“permitting any person other than the voter himself to handle a completed or filled out ballot prior to its being placed in the ballot box and before the time of counting ballots cast; permitting ballots to be marked by voters in any union election in any booth or other place that is not fully enclosed, on all sides, by a wall or curtain; permitting any person to vote in a union election without first subjecting his union book to examination by a proper election watcher, including the watcher or watchers appointed by opposition candidates; permitting any person to vote in a union election without first registering and producing identification. * * * ”
If Section 101(a) (1) stood alone and was the only provision of the Act relating to elections we would be reluctant to hold that such a simple guaranty of the equal right to vote would carry with it the broad implications with which the plaintiff would freight it. Surely if Congress intended the federal courts to assume a general supervision over the conduct of union elections it would express-that intent in terms which are at the-same time more specific and more general than are to be found in Section 101(a) d).
But we are not forced to construe Section 101(a) (1) as if it stood alone. For Title IV of the same Act, 29 U.S.C. §§ 481-483 (Supp. IV 1959-62), provides-for the very extensive supervision for which the plaintiff argues. However, under Title IV the power of the courts with respect to union elections is hedged about with procedural safeguards. Un*931der Section 402, 29 U.S.C. § 482 (Supp. IV 1959-62), review in the courts of election irregularities may be had only when (a) the complaining member (1) has exhausted his remedies within the organization or has failed to get a final decision within three months after invoking his internal remedies, (2) has filed a complaint with the Secretary of Labor within one calendar month thereafter and (b) the Secretary has (1) investigated the complaint, (2) found probable cause to believe that a violation has occurred and has not been remedied and (3) has brought an action to set aside the election. Pending a final determination the election is to be presumed valid and the affairs of the organization are to be conducted by the elected officers.
It seems most unlikely that Congress would have provided these elaborate protections against unjustifiable interfer■enee with internal union processes if it had intended at the same time that the •courts should be free under Title I of the Act to reach the same result at the instance of the complaining member alone and without any requirement of exhaustion of remedies or investigation ■or finding by the Secretary.
Nothing found in the legislative history of the Labor-Management Reporting and Disclosure Act serves to illuminate the Congressional intent as to the relationship between Title I and Title IV. There is certainly nothing in that history which suggests that the protection of the right to vote in Title I authorizes the federal courts to enter freely upon the field of supervision of union elections, in total disregard of the limitations imposed •on that power by Title IV.
We are cited to only two appellate decisions which are said to bear directly upon this issue. One from our own circuit, Boggia v. Hoffa, 41 CCH Lab.Cas. ¶ 16,732 (2d Cir. Dec. 19, 1960), is not officially reported because it was merely a ruling on a motion. Since the ruling contains no information as to the posture of the case and since no briefs were submitted, we are unable to ascertain what, if any, rule the court intended to lay down. We decline to accept this brief direction of the court as authority which is binding upon us with respect to the issue with which we are now faced. In Beckman v. Local 46, International Ass’n of Bridge Workers, 314 F.2d 848 (7th Cir. 1963), the Seventh Circuit did give a broad application to Section 101(a) (1). We respectfully disagree with the result reached in that case.
The recently decided case of Harvey v. Calhoon, 324 F.2d 486 (2d Cir. 1963) holds merely that the plaintiff can enforce under § 102, the right expressly given by § 101(a) (1) “to nominate candidates.” It does not hold that under the guise of protecting the right to nominate candidates the court can control all phases of a union election.
We hold that plaintiff stated no valid claim for relief under the Labor-Management Reporting and Disclosure Act and that his claim was properly dismissed.
Appeal from the denial of a preliminary injunction dismissed. Dismissal of the claim as to improper discipline reversed. Dismissal of the claim as to election abuses affirmed.